Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 1 of 7 PageID #: 1




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANPOLIS DIVISION

KIMERE SMITH,                                       )
                                                    )
                             Plaintiff,             )
                                                    ) CASE NO.: 1:19-cv-1273
         v.                                         )
                                                    )
WALMART, INC.,                                      )
                                                    )
                             Defendant.             )
                                                    )

                                          NOTICE OF REMOVAL

         TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
         DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WALMART, INC. (“Walmart”), by counsel, hereby files this Notice of Removal to

remove the above-entitled action to this Court based upon the following supporting grounds.

Removing party Walmart, appearing solely for the purpose of this removal, and for no other

purpose, and preserving all other defenses available to it, states as follows:

                                                VENUE

         1.        Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.




{0019081/0050/01819440 v1}                      1
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 2 of 7 PageID #: 2



                                      REMOVAL IS TIMELY

          2.       On June 21, 2018 removing party Walmart was served by certified mail with a

Summons and Complaint in the above-entitled action at the office of their registered agent for

service of process, CT Corporation System in Indianapolis, Indiana.

          3.       The case stated by the initial pleading was not removable solely because the

amount in controversy was not clearly identified as exceeding the amount specified in section 28

U.S.C. §§ 1332(a).

          4.       On March 21, 2019, Plaintiff produced her discovery responses, which included

damage information that revealed that the amount in controversy could exceed the amount

specified in section 28 U.S.C. §§ 1332(a).

          5.       On March 21, 2019, Plaintiff’s counsel wrote Defendant’s counsel and conveyed

that Plaintiff’s alleged damages exceed the amount in controversy exceeds the amount specified

in section 28 U.S.C. §§ 1332(a).

          6.       Therefore, pursuant to 28 U.S.C. §§ 1446 (b)(3) and (c)(3) (A), this removal is

timely.

                                   STATE COURT PROCEEDINGS

          7.       On or about June 19, 2018, Plaintiff Kimere Smith (hereinafter “Plaintiff”) filed

her Complaint in the above-entitled action against Walmart in the Marion County Superior Court

in the State of Indiana, Cause No. 49D07-1 806-CT-024077, and is now pending therein.

          8.       On July 2, 2018, Walmart filed its Attorney Appearance, Jury Demand, and

Motion for Enlargement of Time to File Responsive Pleading in the Marion County Superior

Court.




{0019081/0050/01819440 v1}                     2
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 3 of 7 PageID #: 3



         9.        On July 2, 2018, the Marion County Superior Court issued an Order granting

Walmart’s Motion for Enlargement of Time to File Responsive Pleading, granting it a period of

time through and including August 13, 2018 to answer or otherwise respond to Plaintiff’s

Complaint.

         10.       On or about August 13, 2018, Walmart filed its Answer and Affirmative defenses

to Plaintiff’s Complaint for Damages.

         11.       On September 19, 2018, the Court approved a Joint Case Management Plan.

         12.       On October 16, 2018, Walmart filed its Preliminary Witness and Exhibit List.

         13.       On October 18, 2018, Plaintiff filed her Preliminary Witness and Exhibit List.

         14.       On February 25, 2019, Walmart filed its Motion to Compel Plaintiff’s Discovery

Responses;

         15.       On February 27, 2019, the Court granted Walmart’s Motion to Compel Plaintiff’s

Discovery Response;

         16.       On March 6, 2019, Walmart filed an additional Attorney Appearance;

         17.       No further proceedings have been had in the Marion County Superior Court.

         18.       Pursuant to S.D. Ind. L.R. 81-2(d), Walmart asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                                DIVERSITY JURISDICTION EXISTS

         19.       This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

         20.       Plaintiff is a citizen of the State of Indiana.




{0019081/0050/01819440 v1}                         3
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 4 of 7 PageID #: 4



         21.       Walmart, Inc. is an improper Defendant. The correct Defendant is Walmart Stores

East, LP. However, for purposes of this Notice of Removal, Walmart, Inc. is a Delaware

Corporation with its principal place of business in Arkansas. Thus, for purposes of diversity

jurisdiction, Walmart, Inc. is a citizen of Delaware and Arkansas, and not of Indiana.

         22.       This Court will not lose jurisdiction if/when the proper Defendant, Walmart

Stores East, LP, is substituted in this action. Walmart Stores East, LP is a Delaware limited

partnership, of which WSE Management, LLC is the general partner, and WSE Investment, LLC

is the limited partner. The sole member of both WSE Management, LLC and WSE Investment,

LLC is Walmart Stores East, LLC, an Arkansas limited liability company whose sole member is

Walmart, Inc. Walmart, Inc., a Delaware corporation, is a publicly traded company on the New

York Stock Exchange and traded under the symbol WMT. The principal place of business for all

entities mentioned is Bentonville, Arkansas. Thus, for purposes of diversity jurisdiction,

Walmart Stores East, LP is a citizen of Delaware and Arkansas, and not of Indiana.

         23.       There is complete diversity of citizenship between the parties named in this case.

         24.       Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of

interest and costs, based upon the following:

               a. Plaintiff allegation that she sustained severe injuries as an alleged result of the

                   incident forming the basis of her Complaint, some of which may be permanent.

               b. Plaintiff alleges she has incurred expenses as a result of her alleged injuries and

                   will continue incur additional expenses in the future.




{0019081/0050/01819440 v1}                       4
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 5 of 7 PageID #: 5



               c. Plaintiff’s counsel had represented Plaintiff’s alleged damages exceed the amount

                   in controversy of $75,000, exclusive of interest and costs.

         25.       Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds

$75,000 exclusive of interest and costs.

         26.       Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                                  STATUTORY REQUIREMENTS

         27.       Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit, and includes the State Court Record as of the date of this

Notice of Removal, including the following: State Court Docket Sheet; Plaintiff’s Complaint and

Summons to Defendant; Plaintiff’s Attorney Appearance; Defendant’s Attorney Appearances;

Defendant’s Jury Demand; Defendant’s Motion for Enlargement of Time; Order Granting

Defendant’s Motion for Enlargement of Time; Defendant’s Answer and Affirmative Defenses;

Joint Case Management Plan; Defendant’s Preliminary Witness and Exhibit List; Plaintiff’s

Witness and Exhibit List, Defendant’s Motion to Compel Plaintiff’s Discovery Responses, and

the Court’s Order Granting Defendant’s Motion to Compel Plaintiff’s Discovery Responses.

         28.       Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.



{0019081/0050/01819440 v1}                       5
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 6 of 7 PageID #: 6



         29.       A copy of this Notice of Removal has been filed in the Marion County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

         WHEREFORE, removing party WALMART, INC., by counsel, respectfully requests that

the above-entitled action be removed from the Marion County Superior Court to the United

States District Court for the Southern District of Indiana, Indianapolis Division.




                                               LEWIS WAGNER, LLP



                                               By:    /s/Lynsey F. David
                                                      LESLEY A. PFLEGING, #26857-49A
                                                      LYNSEY F. DAVID, #32594-49
                                                      Counsel for Defendant




{0019081/0050/01819440 v1}                    6
Case 1:19-cv-01273-TWP-DLP Document 1 Filed 03/29/19 Page 7 of 7 PageID #: 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, a copy of the foregoing was served on the
following parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
paid delivery for those parties not yet registered:


Howard L. Stevenson
Stevenson Legal Group, LLC
9101 Wesleyan Road, Suite 100
Indianapolis, IN 46268
Counsel for Plaintiff

                                            By: /s/ Lynsey F. David
                                               LYNSEY F. DAVID

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
lpfleging@lewiswagner.com
ldavid@lewiswagner.com




{0019081/0050/01819440 v1}                  7
